Citation Nr: 9914512	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  When this case was before the Board in November 
1997, the Board determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for psychiatric disability, and remanded the 
reopened claim to the RO for further development and 
adjudication on a de novo basis.  After completing additional 
development, the RO denied the claim for service connection 
for psychiatric disability.  The case was returned to the 
Board in January 1999.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Bipolar disorder was manifested during service; it did not 
clearly and unmistakably exist prior to service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was found to be 
psychiatrically normal on enlistment examination in January 
1964.  During service, the presence of anxiety reaction was 
suspected but ultimately the veteran was found to have a 
personality disorder.  Personality disorders are not diseases 
or injuries for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (1998).

The post-service medical evidence documents psychiatric 
treatment of the veteran in 1978 and thereafter.  The 
treatment records show that the veteran has been found to 
have psychiatric disease, variously diagnosed.  Bipolar 
affective disorder and dysthymia were diagnosed during a 
period of VA hospitalization in September and October 1995.  
In a May 1997 statement, a VA psychiatrist stated that the 
veteran had a longstanding bipolar disorder for which she had 
been treating him for the last eight years and that the 
veteran's history of mood swings, irritability and 
impulsivity dated back to his military service.

Pursuant to the Board's remand, the veteran underwent a VA 
psychiatric examination in May 1998.  The examination report 
reflects that the psychiatrist reviewed the evidence in the 
veteran's claims folders.  The pertinent diagnosis was 
bipolar disorder.  No diagnosis of a personality disorder was 
rendered.  

In September 1998, the VA examiner prepared an addendum 
addressing the etiology of the veteran's bipolar disorder.  
In this addendum, the examiner noted that the veteran had 
some problems prior to service, to include almost being fired 
from jobs, but that the pre-service symptoms were difficult 
to ascertain because the veteran was not seen by a health 
care provider for psychiatric symptoms prior to service.  He 
further stated that the veteran's symptomatology during 
service included lability of mood and that the symptomatology 
during service was also manifested subsequent to service.  

With respect to whether the bipolar disorder was 
"aggravated, exacerbated, or triggered by [the veteran's] 
military service," the examiner stated that it is "unlikely 
as likely" that the bipolar disorder "may have been the 
offshoot or exacerbation of his military service."  He added 
that the current features of the disorder probably would have 
surfaced or manifested regardless of whether the veteran 
served in the military. 

Although service medical records do not confirm the presence 
of chronic psychiatric disease, the veteran's treating VA 
psychiatrist has provided an opinion indicating that the 
symptoms of the veteran's bipolar disorder date back to 
service.  The May 1998 VA psychiatric examiner has confirmed 
the diagnosis of bipolar disorder.  He did not diagnose a 
personality disorder.  Although neither the May 1998 
examination report nor the September 1998 addendum is a 
perfect example of clarity, the addendum adequately conveys 
the examiner's opinion that the veteran's bipolar disorder 
was manifested during service.  It also appears from the 
addendum that the examiner suspects that the bipolar disorder 
existed prior to the veteran's entrance onto active duty; 
however, the clear and unmistakable evidence required to 
rebut the presumption of soundness is lacking.  Therefore, 
service connection is in order for the veteran's psychiatric 
disability on the basis of service incurrence.


ORDER

Service connection for psychiatric disability, bipolar 
disorder, is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

